UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1687



PEDRO JOSE MONROY CLAVIJO,

                                                            Petitioner,

          versus


ALBERTO R. GONZALES, Attorney General of the
United States,

                                                            Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals. (A79-745-825)


Submitted:   November 23, 2005             Decided:   December 27, 2005


Before WILKINSON, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Howard T. Mei, Bethesda, Maryland, for Petitioner.       Paul J.
McNulty, United States Attorney, Richard W. Sponseller, Assistant
United States Attorney, Alexandria, Virginia, for Respondent.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Pedro Jose Monroy Clavijo petitions this court for review

of a decision of the Board of Immigration Appeals (Board) affirming

the immigration judge’s ruling finding him removable and denying

asylum relief.     The Board’s order was entered on May 20, 2005.

Monroy Clavijo’s petition for review was filed with this court on

June 22, 2005, thirty-two days later.

            Pursuant to 8 U.S.C. § 1252(b)(1) (2000), Monroy Clavijo

had thirty days from the date of the Board’s final order, or until

June 20, 2005, to file a timely petition for review.                This time

period is “jurisdictional in nature and must be construed with

strict fidelity to [its] terms.”       Stone v. INS, 514 U.S. 386, 405

(1995).   It is “not subject to equitable tolling.”         Id.     As Monroy

Clavijo’s   petition   for   review   was   not   timely   filed,    we   lack

jurisdiction to review his claim.

            Accordingly, we dismiss the petition for review for lack

of jurisdiction.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                                    DISMISSED




                                  - 2 -